Citation Nr: 1545498	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-41 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1943 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus and assigned an effective date of June 18, 2012, for each issue.  As the Veteran resides in Texas, the Waco RO has jurisdiction over his claims.  

On his November 2014 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board at a Travel Board hearing.  In March 2015, however, the Veteran withdrew that request.  

The issue of entitlement to service connection for pseudobulbar palsy has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for tinnitus that was received by the RO on June 18, 2012; his claim for service connection for bilateral hearing loss was received by the RO on November 13, 2012.

2.  There is no evidence that the Veteran sought service connection for bilateral hearing loss or tinnitus prior to his June 2012 claim.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 18, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400 (2015).

2.  The criteria for an effective date earlier than June 18, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the duty to assist, at some point in time, the Veteran's claims file was lost and rebuilt.  Accordingly, his service treatment records (STRs) are not available for review.  The RO made a formal finding of their unavailability in July 2013.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

That said, post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not reflect, that the Veteran is in receipt of or has applied for Social Security Administration disability benefits.  The Veteran was provided a VA medical examination in July 2013.  Considering that this examination supported the Veteran's claims for service connection, and considering that the Veteran's claims on appeal are unrelated to the sufficiency or adequacy of that examination, the Board shall not analyze it further.  

For the foregoing reasons, VA's duty to assist has been met.

II.  Earlier Effective Date Claims

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The facts here are not in dispute.  The Veteran filed a claim seeking service connection for tinnitus on June 18, 2012.  After that, the RO noted that the Veteran's claims file was missing, and it rebuilt his file.  In an August 2012 letter, the RO sought any letter or correspondence from VA to the Veteran that the Veteran had in his possession.  The Veteran responded that same month that he had no such documents.  

The Veteran filed his claim for service connection for bilateral hearing loss in a November 2012 claim, and he underwent a VA audio examination in July 2013.

In August 2013, the RO granted service connection for bilateral hearing loss and tinnitus, assigning an effective date for both claims of June 18, 2012, the date his tinnitus claim was received at the RO.

In the Veteran's subsequent notice of disagreement and his substantive appeal, the Veteran argued that the effective date for service connection for bilateral hearing loss and tinnitus should be July 24, 1946, the day after his separation from service.  

The day following separation from service can serve as the effective date for the grant of service connection, but only if a claim for service connection is received within a year of a claimant's separation from service.  38 C.F.R. § 3.400(b)(2).  Here, there is no evidence that the Veteran filed a claim for service connection for bilateral hearing loss or tinnitus within a year of his active service.  

The Board acknowledges his contention that his disabilities began during his active service, and should therefore have an effective date beginning the day after his separation.  The Board does not doubt the sincerity of the Veteran's allegations that his hearing disabilities began during his military service; however, the regulation regarding effective dates states that the effective date assigned is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  As the Veteran did not file his claim until 2012, more than 65 years after entitlement purportedly arose, the Board is precluded from assigning an effective date earlier than the date of his claim.  

Indeed, there is also no evidence that the Veteran sought service connection for bilateral hearing loss or tinnitus between the date of his separation and the currently assigned effective dates of June 18, 2012.  Though the Veteran's claims file has been rebuilt, there is no evidence whatsoever that the Veteran filed a claim for disability benefits for his bilateral hearing loss or hearing loss prior to this time.  When the RO specifically sought information regarding any prior claims, the Veteran did not provide any documentation or argument contending that he had filed claims for benefits prior to June 2012.  

The preponderance of the evidence is against the claims for earlier effective dates; there is no doubt to be resolved; and earlier effective dates for the award of service connection for bilateral hearing loss and tinnitus are not warranted.


ORDER

Entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for tinnitus is denied.  




____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


